Citation Nr: 1726798	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-18 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's wife.


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to March 1979. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in February 2016.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2016, the Board remanded the Veteran's case for additional development, to include a request for complete service personnel records due to the Veteran's testimony that he was stationed for approximately ten weeks in Vietnam during the period of January to April 1974.  See hearing transcript pg 20.

Service personnel records were obtained; however, they do not include any records of assignment.  The service medical treatment records and service personnel records are otherwise inconclusive as to whether the Veteran was in Vietnam during the reported time period of January to April 1974.  Review of the claims file shows that the AOJ did not make a request through the Personnel Information Exchange System regarding any dates of service in Vietnam and/or TDY service in Vietnam.  VBA Manual M21-1, IV.ii.1.H.1.h.  Based on the facts of this case, the Board finds that additional efforts must be made to attempt to verify the Veteran's presence in Vietnam.  


Accordingly, the case is REMANDED for the following action:

1.  Submit a request through the Personnel Information Exchange System and request any dates of service in Vietnam and TDY service in Vietnam.  Any response must be documented in the record.  

2.  After completion of the above and any other development deemed necessary, readjudicate the issue on appeal.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  After the Veteran has been afforded the appropriate period to respond, return the appeal to the Board for review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

